Citation Nr: 1302824	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability based upon individual unemployability (TDIU) due to PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to April 1980, including honorable service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the claim on appeal. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claim

Upon preliminary review of the evidence of record and in light of the Veteran's May 2011 testimony, the Board finds that further evidentiary development is necessary regarding the Veteran's claim for an increased rating.  

The Veteran was originally awarded service connection for PTSD in a May 2008 rating decision, at which time he was awarded a 30 percent rating.  The Veteran filed his current claim for increase in November 2009.  

The Veteran most recently underwent a VA examination in January 2010.  Since that time, he has contended that his symptoms have worsened and has required an increase of his medication for treatment.  In addition, the Veteran contends that the January 2010 VA examination was lacking because the examiner did not listen to his contentions and wanted only yes and no answers to his questions.  Also, the Veteran notes that the January 2010 examiner gave him a Global Assessment of Functioning (GAF) score of 70, whereas his treating mental health professionals have assessed GAFs under 50.  

The Board recognizes that the Veteran has reported some improvement with some of his symptoms, but has generally indicated that his symptoms have worsened and as such, his medication has been increased significantly.  In addition, there is a vast difference between the GAF scores given by the January 2010 VA examiner and the Veteran's treating professionals.  

Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his PTSD and its impact on his employability.  Prior to scheduling any examinations, the RO or the Appeals Management Center (AMC) should obtain all outstanding treatment records pertinent to the issues on appeal.  

TDIU

The Board notes that a claim for a total disability rating based on unemployability (TDIU) may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  

The evidence of record shows the Veteran's contentions that he believes he is unemployable due to his PTSD, and there are notations in his treatment records that his PTSD renders him totally and permanently disabled.  

The Veteran also submitted a claim for TDIU, which was denied by the RO in a June 2009 rating decision.  Nevertheless, a claim for a TDIU has been raised again by this case.  The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2012).  Here, the Veteran has essentially claimed that the disability on appeal is the cause of his unemployability.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should provide all required notice in response to the Veteran's most recent claim of entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  

3.  Then, the RO or the AMC also should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work, to include whether it is sufficient by itself to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and employment background.  

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims-including his claim for a TDIU due to PTSD.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).
 

